First of all I wish to convey my warm 
congratulations to Mr. Hollai of Hungary on his 
elections to the presidency of the thirty seventh 
session of the General Assembly. His country 
attachment to peace, together with his 
statesman-like and diplomatic qualities, as well 
as his perfect mastery of the major problems of 
international concern, gives us the certainty 
that the work of this session will be conducted 
with competence and efficiency. The delegation of 
Zaire assures him its whole hearted co-operation. 
I also express our appreciation to his 
predecessor, Mr Kittani, for the competence, 
devotion, tact and efficiency with which he 
conducted the proceedings of the thirty sixth 
session, at a particular difficult time of 
international affairs. I should like in addition 
to extend once again to Mr. Perez de Cuellar the 
sincere congratulations of the President, the 
Executive Council and the Republic of Zaire on 
his election to the post of Secretary General, to 
assure him of our whole hearted cooperation and 
to express our best wishes for success in 
discharge of his mandate in the ultimate interest 
of peace security and development in the world
The delegation of Zaire wishes to pay a special 
tribute to the Secretary-General for his report 
on the work of the Organization, in which his 
lucid and striking analysis confirms the merits, 
competence and experience of a man eminently 
aware of our common concern for international 
peace and security, progress and development 
through the confident cooperation of nations and 
peoples. This report is an invitation to all of 
us to renew our commitment to the letter and 
spirit of the Charter and to reaffirm our 
commitment to the maintenance of international 
peace and security, the promotion of co-operation 
for development, the easing or reducing of 
tension in the world, the adoption of measures to 
increase confidence m international relations, 
recourse to the collective security machinery 
provided for in the Charter; in a word, the 
principles of international law governing 
friendly relations and co-operation among States.
The Republic of Zaire, whose policy has always 
been guided by the goals and principles of the 
Charter, attaches the utmost significance to the 
role of the Organization. Our struggle for the 
recognition on our right to security, a 
prerequisite of development, and of our right to 
development and to a share in world prosperity, 
and our right to our own identity, stems from a 
peaceful vision of international relations; the 
same vision which one can glimpse in the words of 
the Charter and which fails well within the 
framework of the general struggle of the peoples 
of the third world for greater justice and equity 
in international relations.
We have never committed aggression against 
anyone, nor have we threatened to, and it is our 
firm intention, as firm as it ever was, to pursue 
a policy of peace, good-neighborliness, 
co-operation and openness to all nations of the 
world, on the basis of mutual advantage, and with 
respect for our sovereignty, our dignity and our 
right to a separate identity.
All our efforts in Zaire are focused on the 
building of a democratic, peaceful, modem and 
prosperous Zairian society, open to the enriching 
contributions of the outside world, but at the 
same time profoundly rooted in and respectful of 
our own authentic values
On behalf of the President and Government of the 
Republic of Zaire, we wish to state that we 
threaten no one, politically, ideologically, 
economically, or militarily, and we expect that 
our partners in the world need commitment on our 
part. The peace loving nature of our country, 
open to friendship and internationalism, 
co-operation, derives not only from its colonial 
history, which was marked by suffering and 
depredation of every kind, but also by the 
incessant struggle in different ways for national 
liberation. It also derives from our history 
after independence, one of division and secession 
resulting from two evils ótribalization and 
servile adoption of imported ideologiesóbut also 
one of a courageous struggle waged by the popular 
movement of the revolution, our party of the 
rally of the masses, headed by its founder, 
Mobutu Sese Seko, to regain its cultural identity.
We base our struggle for cultural liberation on a 
policy of a return to our authentic values. It 
can be defined as a critical and vigilant 
approach in which, without disregard for the 
contributions of other cultures, we draw, above 
all, from our own rich cultural heritage whatever 
is likely to permit us to affirm our own identity 
and personality and to achieve our overall 
objectives in the building of our country, and 
thus contributing to world civilization. We want 
to live in peace and friendship with other 
States. We do so as a country situated in the 
heart of the African continent, which shares more 
than 10,000 kilometers of borders with nine other 
countries, each with its own history, and using 
as a means of expression the French, English, 
Portuguese and Arabic languages.
This policy of peace, friendship and co-operation 
followed by Zaire has been demonstrated in each 
particular case by policies of 
good-neighborliness, attachment to Africa, and 
respect for the policy of non-alignment and the 
principles of the Charter governing relations 
among various countries.
Speaking of peace, what can we see about us 
today? At the present time, failure to respect 
commitments, in terms of peace, decolonization, 
international co-operation, the interdependence 
of States, human solidarity, the rights of 
peoples and individuals, and general and complete 
disarmament under effective international 
control, are today the major sources of tension, 
conflict, war and mistrust in international 
relations, of economic and moral crises and of 
the failure to attain the objectives unanimously 
proclaimed in the Charter.
If the 1970s ended on a note of bitterness, the 
prospects for the 1980s hardly seem more 
promising. political, economic and social matters 
of major concern, which were the focus of the 
international community's attention, at the 
thirty-sixth session of the General Assembly and 
elsewhere, have remained, in some cases, without 
satisfactory solutions, and in other cases 
deadlocked.
There is every reason to believe that the 
international situation will continue to be 
marked in the immediate future by increasing 
tension, distrust in relations between States, an 
escalation of the arms race, interference in the 
internal affairs of other States, recourse to 
violence, and difficulties in international 
co-operation for development, thus jeopardizing 
peace and, hence, the very survival of mankind.
The crisis, at once political, economic and 
social, which is at present unsettling the world, 
has severely handicapped the United Nations in 
awning its objectives. This inability of the 
United Nations, resulting from the failure of 
States to respect commitments freely entered 
into, has had the effect of adding to the 
complexity of the problems of the world today, 
and has aroused a general feeling of insecurity.
Article 2 of the Charter lays down the principles 
of Jus Cogens, which has binding force and binds 
all States in the international community. 
Unfortunately, however, a number of States, in 
abusing their power, quite often shirk their 
obligation not to have recourse to force, not to 
interfere in the internal affairs of other 
States, and peacefully to settle their disputes, 
thus undermining the authority of the 
Organization of which they are Members. Some go 
so far as to institutionalize methods of 
violence, the sole goal of which is to ensure 
that they continue to benefit from unjust and 
arbitrary situations.
Since the creation of the United Nations 37 years 
ago, the question of disarmament has been the 
subject of numerous rounds of negotiations. 
Resolutions and treaties are concluded and by 
negotiating bodies, both within and outside the 
framework of the United Nations, and proliferate. 
Unfortunately, and this must be said, none of 
this has served to halt or turn back the arms 
race. Quite the contrary, the arms race proceeds 
apace.
In spite of the international instruments prohibiting nuclear-weapon testing, 
we are daily shocked to learn of new developments 
and improvements in weapons whose destructive 
capacity boggles the imagination. Under the 
Treaty on the Non-Proliferation of Nuclear 
Weapons, many States have undertaken not to 
produce or to possess such weapons. Nevertheless, 
the major Powers continue the nuclear arms race 
in the name of a so-called balance of power and 
the dangerous theory of deterrence, each day 
accumulating ever- greater quantities of nuclear 
weapons and refusing to give negative guarantees 
to the nan-nuclear-weapon States.
Thanks to the facilities granted it by certain 
Powers in contravention of Security Council 
resolution 421 (1977), imposing an embargo on 
arms shipments to South Africa, and in disregard 
of the OAU Declaration on the Denuclearization of 
Africa, South Africa's possession of the atomic 
bomb, places all African States, and its 
neighboring African States in particular, in a 
situation of total insecurity.
If the nuclear arms race is quite rightly a 
matter of concern to the international community, 
the question of conventional weapons must also be 
the subject of our concern, because they are the 
weapons that are at present being employed 
wherever hotbeds of tension exist in the world. 
The Republic of Zaire welcomed the adoption by 
the United Nations on 10 October 1980 of the 
Convention on the Prohibitions or Restrictions on 
the Use of Certain Conventional Weapons Which May 
Be Deemed to Be Excessively Injurious or to Have 
Indiscriminate Effects, and three Protocols 
thereto.
However, to be more fruitful, subsequent 
negotiations should examine the most crucial 
aspects of the problem posed by conventional 
weapons, namely, their overproduction, their 
sophistication and their transport towards areas 
of tension. Responsibility for this state of 
affairs lies solely with the manufacturers, who 
are more concerned about the profits they earn 
from the arms industry than about the danger the 
dissemination of weapons poses to international 
peace and security.
The Final Document of the Tenth Special Session 
of the General Assembly, devoted to disarmament, 
aptly laid stress on the need to approach the 
gamut of disarmament problems from the standpoint 
of development, because the arms race swallows up 
considerable resources that could be used to 
solve urgent economic and social problems. 
Indeed, in 1981 alone, arms expenditures amounted 
to $600 billion at a time when UNICEF, to mention 
only that organization, was drawing attention to 
the tragic plight of children throughout the 
world. Only 1 per cent of that figure would have 
been enough to alleviate their suffering.
The reduction of military budgets is something 
that falls within the context of the goal of 
halting and reversing the arms race in order to 
free the resources necessary for economic 
development, in particular that of the developing 
countries. Resolutions adopted by the United 
Nations to that effect have not been implemented 
because the international community's interest 
has not been sufficiently aroused. This impotence 
of the international community has once again 
been illustrated by the failure of the second 
special session of the General Assembly devoted 
to disarmament, which was able only to produce a 
programme for the World Disarmament Campaign.
As the President of Zaire recalled at the recent 
conference of heads of State of France and Africa 
held in Kinshasa, the tragic events in Lebanon 
have highlighted the complexity of the crisis in 
the Middle East, where the situation remains 
extremely disturbing
The search for a comprehensive, just and lasting 
settlement of the Middle East conflict is on a 
difficult road. The importance the international 
community attaches to a rapid settlement of the 
Middle East crisis emerges clearly from the 
various peace initiatives or proposals put 
forward over the past few years. It would appear 
that the international community has genuinely 
become aware of the true gravity of the situation 
that exists in this part of the world that is 
particularly sensitive, regarding the maintenance 
of international peace and security.
In General Assembly resolution 181 (II), the 
United Nations assumed the historic 
responsibility for guaranteeing the existence in 
Palestine of a Jewish State, an Arab State and a 
special international regime for the Holy City of 
Jerusalem. The Security Council, and the five 
permanent members of the Council in particular, 
should envisage the adoption of special measures 
to guarantee the security, stability and 
integrity of all States in the region in order to 
usher in an era of peace, stability and harmony 
in that part of the world. The Palestinian people 
have the same rights as do the people of Israel, 
namely, the right to form an independent State, 
to a homeland of their own and to live in peace 
within secure and recognized frontiers free from 
acts of force.
We are convinced that the settlement of the 
Middle East conflict requires, at the minimum, 
respect for and implementation of the following 
principles: first, recognition of the right of 
each State of the region to live in peace within 
secure and recognized frontiers; secondly, 
respect for the territorial integrity, political 
independence and sovereignty of each State; 
thirdly, mutual recognition among States in the 
region; fourthly, respect for the principle of 
the inadmissibility of the acquisition of 
territories by force; fifthly, recognition of the 
fact that the question of Palestine lies at the 
heart of the Middle East problem and, sixthly, 
recognition of and respect for the inalienable 
rights of the Palestinian people, including the 
right to create an independent State under the 
leadership of the PLO, the sole, legitimate 
representative of the Palestinian people.
All these elements can be found in General 
Assembly resolutions 181 (II) and 194 (III) and 
in Security Council resolutions 242 (1967) and 
338 (1973). Taken together, those four 
resolutions contain all the elements necessary 
for a comprehensive, just and lasting settlement 
of the Middle East problem, for they are mutually 
complementary and provide for a global approach 
to the various aspects of this problem. It is in 
that context, in particular, that we welcome the 
French-Egyptian initiative in the Security 
Council and the conclusions reached by the 
Twelfth Arab Summit Conference at Fez. The 
international community and the United Nations 
can today find in all those initiatives based on 
good faith the elements necessary for resolving 
the conflict.
Zaire, a member of the Security Council, has 
associated itself with all the resolutions 
adopted by the Council since the outbreak of the 
Lebanese affair and it will continue to give its 
support to the effective implementation of those 
resolutions in the recognized interests of 
Lebanon. Zaire, whose policy is based on the 
goals and principles of the Charter and which 
attaches great importance to the role of the 
Organization, associated itself with the 
condemnation of the criminal massacre of 
Palestinian civilians in the Shatila and Sabra 
camps and demands that the rights of the civilian 
population be respected, without any 
discrimination, while at the same time it 
censures all acts of violence against civilian 
populations. We believe that those responsible 
for these massacres cannot remain unpunished. As 
was quite rightly stated by the President of the 
Republic of Zaire in his masterly statement on 8 
October 1982, no morality, no pretext of any kind 
can possibly justify the massacre of innocent 
civilians.
With regard to the problem of Namibia, the 
position of Zaire has recently been recalled most 
clearly by the President of the Republic in the 
aforementioned statement, and we venture to 
repeat its main points in the Assembly.
In terms of the proposed settlement of the 
Namibian question approved by Security Council 
resolution 435 (1978), Namibia was to become 
independent in 1978. But, five years after the 
approval of that proposal, the transfer of power 
to the people of Namibia with the assistance of 
the United Nations has still not been carried out 
and South Africa is maintaining its illegal 
occupation and administration of this Territory, 
in defiance of the relevant resolutions of the 
United Nations and international public opinion.
While SWAPO has repeatedly given proof of its 
constant readiness to co-operate in the 
implementation of the United Nations settlement 
plan, South Africa's attitude has been 
characterized by frequent recourse to delaying 
tactics and other maneuvers designed to impede 
the implementation of Security Council 
resolutions 385 (1976) and 435 (1978) and to 
postpone for as long as possible the inevitable 
independence of Namibia.
We must all realize that the continuance of the 
illegal occupation of Namibia by South Africa, 
together with the denial of the inalienable 
rights and fundamental freedoms of the Namibian 
people, the extension of the policy of apartheid 
to this Territory and the transformation of 
Namibian territory into a springboard for attacks 
and aggression against neighbouring independent 
African States, in particular Angola, Mozambique, 
Zimbabwe and Botswana, constitute a grave threat 
to peace and security in this region.
Furthermore, the injection into the Namibian 
matter of extraneous factors which can serve only 
to distort this problem, which is in essence 
colonial, contains within itself the germs of a 
grave threat to international peace and security, 
while at the same time removing the protagonists 
even further from the climate of tranquility and 
confidence so necessary for a negotiated 
settlement of the Namibian question.
Africa as a whole desires authentic and rapid 
independence for Namibia. Although we are 
convinced of the need to take into account 
certain practical considerations, we believe that 
resolution 435 (1978) remains the only basis for 
a negotiated settlement of the Namibian question 
that will bring about authentic independence, on 
conditions acceptable to the Namibian people and 
hence to the international community.
We have been following with keen interest the 
consultations among the five members of the 
Western contact group and all parties concerned, 
and we have noted with satisfaction the 
constructive approach of SWAPO and the front-line 
States to the most recent proposals of the 
contact group. South Africa must adopt a similar 
approach in its consideration of these proposals 
and respond to them without delay.
I should like to take this opportunity to repeat 
our firm condemnation of the illegal occupation 
of Namibia by South Africa and its repeated acts 
of aggression against neighboring States, and we 
appeal for an increase in material and financial 
assistance to SWAPO in its just struggle for 
national liberation. Aware of its 
responsibilities towards Africa, Zaire will do 
everything within its power and its means, 
together with other members of the OAU and the 
United Nations, to help Namibia to become 
independent in 1983.
To talk of Namibia is in a sense also to refer to 
the distressing situation in which the black 
peoples of South Africa have been kept for 
decades. To these victims of atrocious 
humiliation, who are suffering in the middle of 
the twentieth century, under the shameful yoke of 
the criminal policy of	we say that Zaire, in 
unison with all the States of the world that 
cherish peace, justice, freedom and equality, 
reaffirms its solidarity in their just struggle 
for national liberation and the recovery of their 
rights.
The situation prevailing in South Africa has all 
the characteristics of a typical colonial 
situation, aggravated by the elevation of racism 
and racial discrimination to the government 
policy known as apartheid, an outrageous policy 
which the United Nations and the whole civilized 
world have condemned as a crime against humanity. 
It follows from this condemnation that every 
State, every member of the international 
community, is duty-bound to help to ensure the 
abolition and eradication of
and to refrain from any action that might 
directly or indirectly give comfort to South 
Africa in its pursuit of this policy and its 
denial of the inalienable rights and fundamental 
freedoms of the black population of South Africa.
It is our dearest hope to see emerge in South Africa a genuinely democratic 
society governed by the majority and guaranteeing 
the rights of all the minorities without 
distinction as to race, color, sex or religion.
The situation which has arisen in the extremely 
sensitive area of the Gulf with the persistence 
of the conflict between the Islamic Republic of 
Iran and Iraq, two brother countries members of 
the non-aligned movement, is particularly 
disturbing. We can only deplore the fact that the 
efforts which have been made so far within the 
United Nations and the non-aligned movement, as 
well as the Organization of the Islamic 
Conference, to bring about the peaceful 
settlement of this conflict have not proved 
successful.
We should like to appeal once again most urgently 
to the parties to overcome their differences and 
co-operate in good faith in a search for a 
negotiated solution in accordance with the 
purposes and principles of the Charter of the 
United Nations. HO. The situation in South-West 
and South-East Asia is another matter of profound 
concern for the whole international community. 
Indeed, at its thirty- fifth and thirty-sixth 
sessions the General Assembly adopted resolutions 
which in particular condemned the invasion and 
occupation of Kampuchea and Afghanistan and 
demand the withdrawal of all foreign forces of 
occupation from those countries. Unfortunately, 
those resolutions have not been complied with. 
Difficulties persist with regard to the 
implementation of those resolutions and the hopes 
that their adoption had aroused seem to have been 
dashed by the hardening of the positions of the 
parties concerned.
In Kampuchea the military conflict continues. The 
human, material and food situation of the Khmer 
people both within the country and on its 
frontiers has not improved.
In Afghanistan the foreign intervention and 
occupation is continuing. That situation is 
fraught with danger to international peace and 
security.
Only strict respect for the relevant resolutions 
of the United Nations, particularly General 
Assembly resolutions 34/22, 35/6 and 36/5 on 
Kampuchea and resolutions 35/37 and 36/34 on 
Afghanistan can bring about peace in these areas. 
We therefore appeal urgently once again to the 
foreign occupation forces to evacuate these 
countries and leave their peoples to determine 
their own destinies in freedom.
In the Korean peninsula there has been constant 
tension for 37 years now as a result of the 
division of the country by the victors in the 
Second World War. We believe that it is for the 
Korean people alone to settle the problem by 
peaceful means through dialogue between the North 
and the South, in a climate free from any 
external pressure or interference, in accordance 
with the principles of the Charter. In the 
interests of peace and detente, the United 
Nations should take new initiatives to create 
favorable conditions for the resumption of 
negotiations between the two Koreas.
Faithful to its policy of non-alignment, Zaire 
has recognized the two Koreas and maintains with 
both excellent relations of friendship and 
co-operation. We believe that the admission to 
the United Nations of South Korea and North 
Korea, without prejudice to subsequent 
reunification, could, as in the case of the two 
Germanies, contribute to an easing of tension in 
that part of the world.
With regard to the question of Cyprus, the 
resumption of intercommunal talks appears to us 
to be the best method of bringing about a just 
and lasting settlement of the crisis afflicting 
that country. We believe that the United Nations, 
through the Secretary- General, should continue 
its efforts to help the two communities to find a 
negotiated solution to their differences and 
create the necessary conditions for the 
restoration of peace.
In the economic field, the international 
community is facing a serious crisis, a symptom 
of a profound breakdown in the structures of the 
present international economic and monetary 
order. Indeed the present international economic 
order is widening the gap between North and South 
and seems incapable of dealing with the problems 
facing both the developing countries and the 
developed countries themselves. There are 
tendencies towards protectionism and impediments 
of all kinds to international trade. Similarly, 
the machinery of co-operation is being distorted 
by prolonging relations of domination and 
exploitation. In this regard, the situation 
contains the seeds of a grave threat to 
international peace and security, particularly 
because the industrialized countries are 
continuing to refuse to make the structural 
changes called for by the vast majority of the 
States of the world.
The various economic summit meetings of the 
countries of the North in which the countries of 
the South had placed so much hope have not lived 
up to their expectations; the multilateral trade 
negotiations continue to mark time, while the 
global negotiations remain deadlocked.
In the realm of trade, the developed countries 
continue to be both judges and parties by 
unilaterally setting prices for primary 
commodities, to the detriment of the third world 
countries, for which the increasingly serious 
decline in the terms of trade, the high rate of 
inflation, unemployment and the increase in the 
burden of foreign debt lend dramatic dimensions 
to the crisis.
The negotiations under way in UNCTAD, in the 
framework of the Integrated Programme for 
commodities, have made no progress. Of the 18 
products on the Nairobi indicative list only 
coffee, cocoa, tin, natural rubber and sugar have 
been the subject of agreement. The Common Fund 
for Commodities which should in particular 
contribute to the financing of measures for 
commodity development so as to improve market 
structures and strengthen competitiveness and the 
long-term prospects for these products, has not 
yet been put into effect.
We hope that the wealthy countries will 
demonstrate a greater measure of political will 
so that the sixth session of UNCTAD, which will 
be held in June 1983 in Belgrade, can produce 
better results than the fifth session.
In the industrial field, the objectives pursued 
since the Second General Conference of UNIDO in 
Lima in 1975 are far from having been attained. 
We hope that everything possible will be done to 
ensure the success of the Fourth General 
Conference of UNIDO, which will be held in Kenya, 
and we appeal once again for a spirit of sincere 
co-operation on the part of the industrialized 
countries.
The Vienna Programme of Action on Science and 
Technology for Development, adopted in August 
1979,s has so far not even begun to be 
implemented and no agreement has been reached on 
its financing. The same applies to an 
international code of conduct for the transfer of 
technology negotiated within the framework of 
UNCTAD. I should like to stress the role and the 
importance which the third world countries 
attribute to this question of the transfer of 
technology as a catalyst for development, whether 
it be within the framework of the International 
Development Strategy for the Third United Nations 
Development Decade in the more general framework 
of the establishment of a new international 
economic order.
It is appropriate here to make an urgent appeal 
to all Member States to embrace a new ethic of 
international solidarity, without which no 
progress is possible. At a time of 
interdependence, we believe it essential that 
international development aid, technical and 
financial assistance and all other forms of 
international co-operation be derived from this 
new ethic and be based upon the principles of 
complementarity and mutual advantage. Indeed to 
be effective the organizing of development aid 
and technical and financial assistance must take 
into account the mutual interests of the parties 
as well as the specific realities and the dignity 
of the recipients.
If there is one thing on the credit side of the 
balance sheet for this year, it is undoubtedly 
the adoption on 30 April of the United Nations 
Convention on the Law of the Sea. We must, 
however, deplore the fact that it was adopted by 
a vote and not by consensus and that some States 
have not felt that they could undertake to sign 
it. This Convention represents a victory for 
reason and it is an important step towards bringing 
about the new international economic order.
The results achieved after such difficult 
negotiations have certainly not satisfied all 
delegationsómy own includedóbut nevertheless they 
constitute a basis which will allow for some 
improvement in the course of the work of the 
Preparatory Commission for the International 
Sea-Bed Authority and for the International 
Tribunal for the Law of the Sea.
There remain a certain number of problems, 
particularly for the developing countries that 
are land producers of the same mineral resources 
as those found in the sea-bed and ocean floor, 
and the Republic of Zaire has already, from this 
very rostrum, drawn the attention of the United 
Nations Conference on the Law of the Sea to the 
harm that may be done to land producers, 
including ourselves, as a result of uncontrolled 
exploitation of the resources of the seabed and 
the ocean floor and any disruption of the 
structure of international markets which may 
follow.
That is the international environment in which 
economic relations between States are evolving at 
present. All projection studies indicate that 
this international environment will continue to 
be marked by an increase in protectionism on the 
part of the industrialized countries, their 
adherence to an outmoded and anachronistic 
international economic order and the erosion of 
multilateral co-operation, leaving the way clear 
for politically and ideologically inspired 
bilateralism.
In the view of my delegation, the time has come 
for the international community to take specific 
measures to ensure the launching of global 
negotiations under the auspices of the United 
Nations, which is the only appropriate framework 
for a global, coherent and integrated approach, 
in conformity with General Assembly resolution 
34/138 and the Charter of Economic Rights and 
Duties of States.
In parallel with these actions, the developing 
countries should continue and strengthen their 
efforts to promote fruitful and mutually 
advantageous cooperation. We cannot repeat too 
often that that should be considered a 
fundamental requirement for the establishment of 
the new international economic order. It must 
make it possible for us to constitute a force, 
not against the North, but to strengthen our own 
position as equal and full partners in 
international economic relations.
It is in this context that we call upon the 
international community to support the Caracas 
Programme of Action^ and the Lagos Plan of 
Action, the purpose of which is to put into 
effect a strategy of collective autonomy.
Another question which continues to concern the 
international community is that of hunger in the 
world. My delegation believes that to build a 
world system of effective food security, rather 
than confine ourselves to emergency assistance, 
the international community should over the long 
term focus its efforts on increasing agricultural 
production.
I turn now to the questions of the draft World 
Charter for Nature, which is before us for 
adoption at this session, and Zaire's particular 
problems in transport, transit and access to 
international markets.
It will be recalled that in its resolution 35/7 
on the draft World Charter for Nature, the 
General Assembly invited Member States to conduct 
their activities in recognition of the supreme 
importance of protecting natural systems, 
maintaining the balance and quality of nature, in 
the interests of present and future generations. 
Last year, at the thirty-sixth session, the 
Secretary-General presented to the General 
Assembly the revised draft World Charter, which 
took account of all the observations made by the 
vast majority of Member States. Following the 
adoption of the Nairobi Declaration, which 
recognized the fragility of the environment, I 
should like to express the sincere hope that the 
final version of the draft World Charter will be 
adopted by consensus.
With regard to Zaire's problems in the matter of 
transport, transit and access to international 
markets, I remind the Assembly that because of 
its geographical situation Zaire was placed in 
the category of semi-land-locked countries by 
UNCTAD resolution 110 (V), adopted at Manila in 
1979." That resolution called for studies to be 
carried out with a view to helping countries in 
that category overcome their difficulties. 
Following that, the General Assembly adopted 
resolutions 34/193, 35/59 and 36/139 in 1979, 
1980 and 1981, and the Economic and Social 
Council adopted its resolution 1981/68 in July 
1981. The Republic of Zaire hopes that at the 
current session the Assembly will consider 
concrete measures to accelerate the 
implementation of those resolutions, on the basis 
of the Secretary-General's report.
That is the substance of what Zaire wishes to say 
at this session, which, as I have already said, 
is being held at a particularly difficult time in 
the evolution of international relations. At the 
political level, the arms race and the many areas 
of tension in the world threaten international 
peace and security. In the field of economics, 
the developed countries, the beneficiaries of an 
anachronistic international economic cadre, 
continue to resist the legitimate claims of two 
thirds of mankind, while recession, inflation, 
rising unemployment, the constant deterioration 
in the terms of trade, imbalances in the balance 
of payments and external debts are exacerbating 
the economic difficulties of the third world.
In spite of these negative findings and the 
gloomy prospects, the Republic of Zaire reaffirms 
its unshakable faith in the ideals of the United 
Nations and proclaims its devotion to the 
principles and purposes of the Charter, for, as 
President Mobutu Sese Seko said from this very 
rostrum at the twenty-eighth session of the 
Assembly, on 4 October 1973:
"... thanks to the UN and through it, we shall be 
able to do more to promote co-operation among the 
inhabitants of our planet in the economic, 
cultural, scientific and technical fields, for 
the building of a better, fairer and more just 
world, in absolute respect for the authenticity 
of everyone."

